Citation Nr: 1618332	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 16, 2015.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to a compensable rating for bilateral hearing loss was remanded by the Board in April 2015 in order to obtain outstanding treatment records and to afford the Veteran a VA examination.  In October 2015, the RO granted a 100 percent rating for bilateral hearing loss, effective September 16, 2015.  The RO continued the assignment of a noncompensable rating prior to September 16, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In December 2015, and again in March 2016, the Board received notification from the Veteran that a withdrawal of his appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2015, the Veteran stated that he was satisfied with the claim.  He specifically expressed his intent to withdraw the pending claim before the Board.  In March 2016, the Veteran again expressed his intent to withdraw the claim.  Since the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 16, 2015 is dismissed.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


